UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2011 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2011 Semiannual Report to Shareholders DWS Strategic Government Securities Fund Contents 4 Performance Summary 8 Information About Your Fund's Expenses 10 Portfolio Summary 11 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 29 Notes to Financial Statements 43 Summary of Management Fee Evaluation by Independent Fee Consultant 47 Account Management Resources 48 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. In the current market environment, mortgage backed securities are experiencing increased volatility. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2011 Average Annual Total Returns as of 4/30/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 1.69% 5.02% 6.32% 6.38% 5.17% Class B 1.23% 4.08% 5.41% 5.47% 4.24% Class C 1.30% 4.33% 5.52% 5.57% 4.34% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) -1.11% 2.13% 5.34% 5.79% 4.88% Class B (max 4.00% CDSC) -2.75% 1.08% 4.81% 5.30% 4.24% Class C (max 1.00% CDSC) 0.31% 4.33% 5.52% 5.57% 4.34% No Sales Charges Life of Class S* Class S 1.66% 5.20% 6.50% 6.57% N/A 5.76% Institutional Class 1.83% 5.30% 6.59% 6.64% 5.40% N/A Barclays Capital GNMA Index+ 1.12% 5.93% 6.45% 6.79% 5.76% 6.06% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. * Class S shares commenced operations on August 1, 2005. Index returns began on July 31, 2005. Average Annual Total Returns as of 3/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 5.15% 5.86% 6.03% 5.03% Class B 4.21% 4.91% 5.11% 4.12% Class C 4.34% 5.06% 5.21% 4.21% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) 2.26% 4.88% 5.44% 4.74% Class B (max 4.00% CDSC) 1.21% 4.30% 4.95% 4.12% Class C (max 1.00% CDSC) 4.34% 5.06% 5.21% 4.21% No Sales Charges Life of Class S* Class S 5.33% 6.04% 6.21% N/A 5.61% Institutional Class 5.42% 6.08% 6.28% 5.27% N/A Barclays Capital GNMA Index+ 5.35% 5.99% 6.45% 5.65% 5.92% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. * Class S shares commenced operations on August 1, 2005. Index returns began on July 31, 2005. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 0.80%, 1.72%, 1.56%, 0.62% and 0.51% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Strategic Government Securities Fund — Class A [] Barclays Capital GNMA Index+ Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The unmanaged Barclays Capital GNMA Index is a market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 4/30/11 $ 10/31/10 $ Distribution Information: Six Months as of 4/30/11: Income Dividends $ April Income Dividend $ SEC 30-day Yield as of 4/30/11++ % Current Annualized Distribution Rate as of 4/30/11++ % ++The SEC yield is net investment income per share earned over the month ended April 30, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on April 30, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed and will fluctuate. Lipper Rankings — GNMA Funds Category as of 4/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 45 of 68 66 3-Year 23 of 63 36 5-Year 24 of 56 43 10-Year 25 of 46 54 Class B 1-Year 68 of 68 99 3-Year 52 of 63 82 5-Year 52 of 56 92 10-Year 45 of 46 96 Class C 1-Year 65 of 68 95 3-Year 51 of 63 80 5-Year 47 of 56 83 10-Year 44 of 46 94 Class S 1-Year 35 of 68 51 3-Year 20 of 63 32 5-Year 20 of 56 36 Institutional Class 1-Year 31 of 68 45 3-Year 17 of 63 27 5-Year 19 of 56 34 10-Year 14 of 46 30 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class B shares limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (November 1, 2010 to April 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended April 30, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Strategic Government Securities Fund .81% 1.72% 1.57% .66% .51% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Net Assets) 4/30/11 10/31/10 Mortgage-Backed Securities Pass-Throughs 87% 83% Collateralized Mortgage Obligations 15% 14% Government & Agency Obligations 4% 6% Cash Equivalents and Other Assets and Liabilities, net (6)% (3)% 100% 100% Coupons* 4/30/11 10/31/10 Less than 4.5% 23% 23% 4.5%-5.49% 40% 37% 5.5%-6.49% 31% 33% 6.5%-7.49% 5% 6% 7.5% and Greater 1% 1% 100% 100% Credit Quality (Excluding Securities Lending Collateral and Cash Equivalents) 4/30/11 10/31/10 US Government and Agencies 98% 98% AAA 2% 2% 100% 100% Interest Rate Sensitivity 4/30/11 10/31/10 Effective Maturity 7.4 years 4.5 years Effective Duration 5.0 years 3.3 years * Excludes Cash Equivalents, Securities Lending Collateral and US Treasury Obligations. Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation, coupons and interest rate sensitivity are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of April 30, 2011 (Unaudited) Principal Amount ($) Value ($) Mortgage-Backed Securities Pass-Throughs 86.8% Federal Home Loan Mortgage Corp.: 6.5%, 7/1/2035 7.0%, with various maturities from 6/1/2032 until 10/1/2038 Federal National Mortgage Association: 4.0%, 12/1/2039 (a) 5.0%, with various maturities from 6/1/2036 until 5/1/2040 (a) 6.0%, 8/1/2035 Government National Mortgage Association: 4.5%, with various maturities from 6/1/2039 until 1/15/2041 (a) (b) 5.0%, with various maturities from 2/15/2033 until 10/15/2040 (a) (b) 5.5%, with various maturities from 12/15/2024 until 2/15/2041 (a) (b) 6.0%, with various maturities from 11/15/2028 until 7/20/2039 (b) 6.5%, with various maturities from 10/15/2024 until 6/20/2039 (b) 7.0%, with various maturities from 10/15/2022 until 3/20/2039 7.5%, with various maturities from 3/15/2022 until 1/15/2037 Total Mortgage-Backed Securities Pass-Throughs (Cost $1,561,164,139) Commercial Mortgage-Backed Securities 0.4% Government National Mortgage Association: "Z", Series 2010-161, 3.7%, 12/16/2050 "KZ", Series 2010-148, 3.98%, 9/16/2050 "Z", Series 2011-16, 4.195%*, 4/16/2053 Total Commercial Mortgage-Backed Securities (Cost $7,572,396) Collateralized Mortgage Obligations 15.0% FannieMae Whole Loan: "IO2", Series 2007-W8, Interest Only, 6.0%, 9/25/2037 "1A6", Series 2007-W8, 6.486%*, 9/25/2037 Federal Home Loan Mortgage Corp.: "FP", Series 2341, 1.119%*, 7/15/2031 "FO", Series 2418, 1.119%*, 2/15/2032 "GF", Series 2412, 1.169%*, 2/15/2032 "FA", Series 2419, 1.219%*, 2/15/2032 "F", Series 2439, 1.219%*, 3/15/2032 "FA", Series 2436, 1.219%*, 3/15/2032 "EF", Series 2470, 1.219%*, 3/15/2032 "ZW", Series 3763, 4.5%, 11/15/2040 "PT", Series 3586, IOette, 4.619%**, 2/15/2038 "57", Series 256, Interest Only, 5.0%, 3/15/2023 "ZK", Series 3382, 5.0%, 7/15/2037 "PE", Series 2489, 6.0%, 8/15/2032 "TZ", Series 2778, 6.0%, 2/15/2034 "WS", Series 2877, Interest Only, 6.381%**, 10/15/2034 "SG", Series 3033, Interest Only, 6.431%**, 9/15/2035 "A", Series 172, Interest Only, 6.5%, 1/1/2024 "SB", Series 2742, Interest Only, 6.781%**, 1/15/2019 "SB", Series 2788, Interest Only, 6.881%**, 10/15/2022 Federal National Mortgage Association: "1", Series 17, Principal Only, Zero Coupon, 5/1/2017 "OF", Series 2001-60, 1.163%*, 10/25/2031 "OF", Series 2001-70, 1.163%*, 10/25/2031 "FB", Series 2002-30, 1.213%*, 8/25/2031 "PF", Series 2001-69, 1.213%*, 12/25/2031 "FJ", Series 2002-52, 1.213%*, 9/25/2032 "FB", Series 2002-84, 1.213%*, 12/25/2032 "FJ", Series 2003-45, 1.744%*, 6/25/2033 "25", Series 351, Interest Only, 4.5%, 5/1/2019 "AI", Series 2011-24, Interest Only, 4.5%, 8/25/2024 "21", Series 334, Interest Only, 5.0%, 3/1/2018 "20", Series 334, Interest Only, 5.0%, 3/1/2018 ''23", Series 339, Interest Only, 5.0%, 7/1/2018 "PZ", Series 2007-47, 5.0%, 5/25/2037 "ZA", Series 2008-24, 5.0%, 4/25/2038 "ZX", Series 2010-13, 5.0%, 3/25/2040 "ZQ", Series G93-39, 6.5%, 12/25/2023 Government National Mortgage Association: "FG", Series 2002-76, 0.616%*, 10/16/2029 "FP", Series 2003-67, 1.114%*, 8/20/2033 "LI", Series 2009-104, Interest Only, 4.5%, 12/16/2018 "BI", Series 2010-95, Interest Only, 4.5%, 8/20/2032 "PI", Series 2010-20, Interest Only, 4.5%, 9/16/2033 "NI", Series 2010-44, Interest Only, 4.5%, 10/20/2037 "VB", Series 2010-26, 5.0%, 1/20/2024 "KE", Series 2004-19, 5.0%, 3/16/2034 "ZB", Series 2004-31, 5.0%, 4/20/2034 "Z", Series 2004-61, 5.0%, 8/16/2034 "LE", Series 2004-87, 5.0%, 10/20/2034 "ZB", Series 2005-15, 5.0%, 2/16/2035 "Z", Series 2005-25, 5.0%, 3/16/2035 "ZA", Series 2006-47, 5.0%, 8/16/2036 "CK", Series 2007-31, 5.0%, 5/16/2037 "ZN", Series 2009-64, 5.0%, 7/20/2039 "EY", Series 2010-46, 5.0%, 4/20/2040 "AI", Series 2008-77, Interest Only, 5.5%, 10/20/2020 "AI", Series 2008-40, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-51, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-46, Interest Only, 5.5%, 5/16/2023 "IB", Series 2005-73, Interest Only, 5.5%, 4/20/2032 "PC", Series 2003-19, 5.5%, 3/16/2033 "MI", Series 2004-38, Interest Only, 5.5%, 11/20/2033 "PI", Series 2005-73, Interest Only, 5.5%, 12/20/2034 "PC", Series 2007-2, 5.5%, 6/20/2035 "PD", Series 2005-91, 5.5%, 12/20/2035 "IL", Series 2009-93, Interest Only, 6.0%, 10/16/2014 "BZ", Series 2004-46, 6.0%, 6/20/2034 "CI", Series 2009-42, Interest Only, 6.0%, 8/16/2035 "CT", Series 2009-42, 6.0%, 8/16/2035 "PY", Series 2009-122, 6.0%, 12/20/2039 "SA", Series 2008-44, Interest Only, 6.187%**, 5/20/2038 "SM", Series 2009-100, Interest Only, 6.234%**, 5/16/2039 "SI", Series 2008-27, Interest Only, 6.257%**, 3/20/2038 "SL", Series 2009-100, Interest Only, 6.284%**, 5/16/2039 "QA", Series 2007-57, Interest Only, 6.287%**, 10/20/2037 "SC", Series 2008-64, Interest Only, 6.287%**, 4/20/2028 "SA", Series 2007-43, Interest Only, 6.287%**, 7/20/2037 "PS", Series 2003-55, Interest Only, 6.486%**, 6/20/2033 "IP", Series 2009-118, Interest Only, 6.5%, 12/16/2039 "SA", Series 2006-69, Interest Only, 6.587%**, 12/20/2036 "PS", Series 2004-34, Interest Only, 6.934%**, 4/16/2034 "SK", Series 2009-16, Interest Only, 7.167%**, 1/20/2037 "S", Series 2000-14, Interest Only, 8.134%**, 2/16/2030 Total Collateralized Mortgage Obligations (Cost $262,130,398) Government & Agency Obligations 4.4% Other Government Related (c) 1.0% Ally Financial, Inc., FDIC Guaranteed, 1.75%, 10/30/2012 Citigroup Funding, Inc., FDIC Guaranteed, 1.875%, 10/22/2012 Western Corporate Federal Credit Union, 1.75%, 11/2/2012 US Government Sponsored Agencies 0.5% Federal Home Loan Mortgage Corp., 1.375%, 1/9/2013 (b) Federal National Mortgage Association, 0.5%, 10/30/2012 (b) US Treasury Obligations 2.9% US Treasury Bill, 0.135%***, 9/15/2011 (d) US Treasury Notes: 0.375%, 8/31/2012 0.875%, 2/29/2012 (e) 1.375%, 5/15/2013 (b) 3.625%, 2/15/2020 Total Government & Agency Obligations (Cost $81,382,997) Contracts Value ($) Call Options Purchased 0.0% 10 Year US Treasury Notes, Expiration Date 5/20/2011, Strike price $122 10 Year US Treasury Notes, Expiration Date 5/20/2011, Strike price $121.5 Total Call Options Purchased (Cost $279,931) Shares Value ($) Securities Lending Collateral 29.7% Daily Assets Fund Institutional, 0.18% (f) (g) (Cost $556,719,484) Cash Equivalents 4.1% Central Cash Management Fund, 0.14% (f) (Cost $77,024,145) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,546,273,490)+ Other Assets and Liabilities, Net ) ) Net Assets * These securities are shown at their current rate as of April 30, 2011. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** These securities are shown at their current rate as of April 30, 2011. *** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $2,546,368,282. At April 30, 2011, net unrealized appreciation for all securities based on tax cost was $83,974,621. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $85,734,597 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,759,976. (a) When-issued or delayed delivery securities included. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at April 30, 2011 amounted to $545,122,416, which is 29.1% of net assets. (c) Government-backed debt issued by financial companies or government sponsored enterprises. (d) At April 30, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (e) At April 30, 2011, this security has been pledged, in whole or in part, as collateral for swap contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. FDIC: Federal Deposit Insurance Corp. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. IOettes: These securities represent the right to receive interest payments on an underlying pool of mortgages with similar features as those associated with IO securities. Unlike IO's, a nominal amount of principal is assigned to an IOette which is small in relation to the interest flow that constitutes almost all of the IOette cash flow. The effective yield of this security is lower than the stated interest rate. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. Included in the portfolio are investments in mortgage or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp., Government National Mortgage Association and Federal National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At April 30, 2011, open futures contracts purchased were as follows: Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year Australian Treasury Bond AUD 6/15/2011 10 Year US Treasury Note USD 6/21/2011 2 Year US Treasury Note USD 6/30/2011 Federal Republic of Germany Euro-Bund EUR 6/8/2011 Ultra Long Term US Treasury Bond USD 6/21/2011 Total unrealized appreciation At April 30, 2011, open futures contracts sold were as follows: Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year Canadian Government Bond CAD 6/21/2011 ) 10 Year Japanese Government Bond JPY 6/9/2011 9 ) 10 Year US Treasury Note USD 6/21/2011 ) Federal Republic of Germany Euro-Schatz EUR 6/8/2011 ) United Kingdom Long Gilt Bond GBP 6/28/2011 ) Total unrealized depreciation ) At April 30, 2011, open interest rate swaps were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation (Depreciation) ($) 1/11/2012 1/11/2022 1 Fixed — 3.906% Floating — LIBOR ) — ) 10/28/2010 10/28/2025 2 Floating — LIBOR Floating — 4.154%++ ) — ) 11/1/2010 11/1/2025 3 Floating — LIBOR Floating — 4.154%++ ) — ) 11/12/2010 11/12/2025 2 Floating — LIBOR Floating — 4.312%++ — 11/15/2010 11/15/2025 3 Floating — LIBOR Floating — 4.613%++ ) — ) 11/16/2010 11/16/2025 2 Floating — LIBOR Floating — 4.614%++ — 11/19/2010 11/19/2025 3 Floating — LIBOR Floating — 4.812%++ ) — ) 11/23/2010 11/23/2025 2 Floating — LIBOR Floating — 4.862%++ — Total net unrealized depreciation ) ++These interest rate swaps are shown at their current rate as of April 30, 2011. At April 30, 2011, open total return swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/9/2010 6/1/2012 4 % Citi Global Interest Rate Strategy Index Counterparties: 1UBS AG 2Morgan Stanley 3Barclays Bank PLC 4Citigroup, Inc. At April 30, 2011, open written option contracts were as follows: Written Options Coupon Rate (%) Contract Amount Expiration Date Strike Price ($) Value ($) (h) Call Options 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 6/13/2011 30-Year GNSF 6/13/2011 30-Year GNSF 7/13/2011 30-Year GNSF 7/13/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 6/13/2011 30-Year GNSF 6/13/2011 30-Year GNSF 7/13/2011 30-Year GNSF 7/13/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 6/13/2011 30-Year GNSF 6/13/2011 30-Year GNSF 7/13/2011 Total Call Options (Premiums received $3,240,234) Put Options 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 6/13/2011 30-Year GNSF 6/13/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 6/13/2011 30-Year GNSF 6/13/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 6/13/2011 30-Year GNSF 6/13/2011 30-Year GNSF 6/13/2011 Total Put Options (Premiums received $2,770,508) Total Written Options (Premiums received $6,010,742) (h) Unrealized appreciation on written options at April 30, 2011 was $537,528. GNSF: Government National Single Family LIBOR: London Interbank Offered Rate As of April 30, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD AUD 5/24/2011 UBS AG USD SEK 5/24/2011 UBS AG USD CAD 5/24/2011 UBS AG USD NOK 5/24/2011 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty GBP USD 5/24/2011 ) UBS AG JPY USD 5/24/2011 ) UBS AG NZD USD 5/24/2011 ) UBS AG CHF USD 5/24/2011 ) UBS AG EUR USD 5/24/2011 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, interest rate swap contracts, total return swap contracts, options contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (i) Mortgage-Backed Securities Pass-Throughs $
